NUMBER 13-19-00278-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


EUSTORGIO GUZMAN RESENDEZ,                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 229th District Court
                          of Starr County, Texas.


                         MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
                Memorandum Opinion by Justice Longoria

      Appellant Eustorgio Guzman Resendez appeals the trial court’s denial of his

motion for post-conviction forensic testing. By eight issues, which we reorganize and

construe as three issues, Resendez argues that: (1) Starr County did not have jurisdiction

in the underlying criminal case; (2) the trial court erred in denying his motion for post-

conviction DNA testing; and (3) he received ineffective assistance of counsel. We affirm.
                                             I. BACKGROUND 1

        A Starr County jury convicted Resendez of capital murder in 1992 and sentenced

him to life imprisonment in the Texas Department of Criminal Justice—Institutional

Division. See Resendez v. State, 860 S.W.2d 605, 606 (Tex. App.—Corpus Christi–

Edinburg 1993, pet. ref’d). This appeal relates to the deaths of Resendez’s four victims,

Ruben Pina, Gregorio Pina, Alejandro Garcia, and Juan Arguelles, whose bodies were

“burned beyond recognition” and found in a van “completely burned and riddled with bullet

holes.” Id. at 607. Resendez appealed from his conviction, but we affirmed. See id.

        In the intervening years, Resendez has filed a number of appeals and petitions for

mandamus relating to his efforts to have the four corpses of the victims in the underlying

offense exhumed for DNA testing. 2 In February 2019, Resendez filed a motion for forensic

DNA testing, which the trial court denied “because identity was not or is not an issue in

the case.” This appeal followed.

                                                  II. JURISDICTION

        In his first issue, Resendez asserts that “[b]y requesting Forensic DNA Testing of

the Blood from the alleged Crime scene Appellant also challenges the Starr County

Jurisdiction.” In a single paragraph, Resendez speculates, based on a comment by the

Starr County Sherriff, that the victims were actually murdered in Hidalgo County. Thus,



        1   This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio pursuant
to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
Because this is a transfer case, we apply the precedent of the San Antonio Court of Appeals to the extent
it differs from our own. See TEX. R. APP. P. 41.3.

        2 Both this Court and the San Antonio Court of Appeals have denied Resendez’s requests for

mandamus relief. See In re Resendez, No. 13-20-00433-CR, 2020 WL 6278290, at *1 (Tex. App.—Corpus
Christi–Edinburg Oct. 27, 2020, no pet. h.) (mem. op., not designated for publication); In re Resendez, No.
04-20-00386-CR, 2020 WL 4607065, at *1 (Tex. App.—San Antonio Aug. 12, 2020, no pet.) (mem. op., not
designated for publication).

                                                      2
Resendez claims that if the blood test does not match the victims, it might mean that the

crime occurred outside Starr County and that “the Prosecutor brought forth an indictment

without proper Jurisdiction.” In other words, Resendez argues, hypothetically, that the trial

court lacked jurisdiction. However, the San Antonio Court of Appeals has observed that

“[w]here a case may properly be tried is a question of venue, not jurisdiction. Venue, even

if improper, does not affect the power or jurisdiction of a district court to hear and

determine a felony case.” Meraz v. State, 415 S.W.3d 502, 505 (Tex. App.—San Antonio

2013, pet. ref’d). Additionally, based on the indictment and the actual facts of the case as

proven during the trial, the offense occurred within Starr County. We overrule Resendez’s

first issue.

                             III. POST-CONVICTION DNA TESTING

       In his second issue, Resendez argues that the court erred in denying his motion

for post-conviction DNA testing.

A. Standard of Review & Applicable Law

       We review a trial court’s decision on a motion for DNA testing under a bifurcated

standard of review. Lyon v. State, 274 S.W.3d 767, 768 (Tex. App.—San Antonio 2008,

pet. ref’d). “We afford almost total deference both to the trial court’s determination of

historical fact and to its application of law-to-fact issues that turn on credibility and

demeanor.” Jacobs v. State, 115 S.W.3d 108, 112 (Tex. App.—Texarkana 2003, pet.

ref’d). However, we review de novo other application-of-law-to-fact issues, such as the

ultimate issue in post-conviction DNA testing cases: “whether a reasonable probability

exists that exculpatory DNA tests would prove innocence.” Rivera v. State, 89 S.W.3d 55,

59 (Tex. Crim. App. 2002).



                                             3
       An applicant will be entitled to post-conviction DNA testing if:

       1) the court finds that:

              A) the evidence:

                      i) still exists and is in a condition making DNA testing
                         possible; and

                      ii) has been subjected to a chain of custody sufficient to
                          establish that it has not been substituted, tampered with,
                          replaced, or altered in any material respect;

              B) there is a reasonable likelihood that the evidence contains
                 biological material suitable for DNA testing; and

              C) identity was or is an issue in the case; and

       2) the convicted person establishes by a preponderance of the evidence
          that:

              A) the person would not have been convicted if exculpatory results
                 had been obtained through DNA testing; and

              B) the request for the proposed DNA testing is not made to
                 unreasonably delay the execution of sentence or administration
                 of justice.

TEX. CODE CRIM. PROC. ANN. art. 64.03(a).

B. Analysis

       Resendez has filed affidavits from two medical professionals; both indicated that

the method of identification in this case was inadequate and substandard. Both medical

professionals criticize the lack of DNA testing or dental comparisons used to identify the

victims; in the case below, living relatives of the victims identified the bodies by identifying

various objects and personal belongings found alongside the bodies. However, Resendez

has failed to demonstrate how any potentially exculpatory DNA evidence would have

changed the verdict in his case. See TEX. CODE CRIM. PROC. ANN. art. 64.03(a).



                                               4
       “The bottom line in post-conviction DNA testing is this: Will this testing, if it shows

that the biological material does not belong to the defendant, establish, by a

preponderance of the evidence, that he did not commit the crime as either a principal or

a party?” Ex parte Gutierrez, 337 S.W.3d 883, 889 (Tex. Crim. App. 2011). For example,

in Blacklock v. State, the Texas Court of Criminal Appeals observed that the defendant,

in his motion for DNA testing, “has fairly alleged, and shown by a preponderance of the

evidence, that the victim’s lone attacker is the donor of the material for which appellant

seeks DNA testing. Thus, on this record, exculpatory DNA test results, excluding

appellant as the donor of this material, would establish appellant’s innocence.” 235

S.W.3d 231, 232 (Tex. Crim. App. 2007).

       However, in the present case, Resendez simply challenges the identity of the

victims themselves. At best, the DNA testing that Resendez seeks would only “muddy the

waters” as to who was killed; it would not shed any light on who committed the murder of

the four victims. Gutierrez, 337 S.W.3d at 900; Garcia v. State, 327 S.W.3d 269, 273

(Tex. App.—San Antonio 2010, pet. ref’d) (concluding that to be entitled to post-conviction

DNA testing, the identity of the perpetrator must be at issue, not the identity of the victims).

In other words, the requested DNA testing would have no bearing on whether Resendez

committed the crime as either as the principal perpetrator or as a party. See Gutierrez,

337 S.W.3d at 900. Therefore, confirming the identity of the four victims would not

establish by a preponderance of the evidence that Resendez would not have been

convicted. See id.; see also TEX. CODE CRIM. PROC. ANN. art. 64.03(a)(2)(A). We overrule

Resendez’s second issue.




                                               5
                           IV. INEFFECTIVE ASSISTANCE OF COUNSEL

      In his third issue, Resendez argues that he received ineffective assistance of

counsel.

A. Standard of Review & Applicable Law

      For a claim of ineffective assistance of counsel to be sustained, an appellant must

satisfy the two-prong test set forth under Strickland v. Washington, 466 U.S. 668, 687

(1984). Under the first prong, an appellant must show by a preponderance of the evidence

that counsel’s performance fell below an objective standard of reasonableness and

prevailing professional norms. Id.; Chapa v. State, 407 S.W.3d 428, 431 (Tex. App.—

Houston [14th Dist.] 2013, no pet.). To evaluate the effectiveness of counsel’s

performance, we look at the totality of the representation. See Robertson v. State, 187

S.W.3d 475, 483 (Tex. Crim. App. 2006); Thompson v. State, 9 S.W.3d 808, 813 (Tex.

Crim. App. 1999). Any claim for ineffectiveness of counsel must be firmly founded in the

record, and the record must affirmatively demonstrate the alleged ineffectiveness. See

Thompson, 9 S.W.3d at 814. If the record is silent on the motivation behind counsel’s

tactical decisions, then an appellant usually cannot overcome the strong presumption that

counsel’s representation was reasonable. Mallett v. State, 65 S.W.3d 59, 63 (Tex. Crim.

App. 2001); Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994) (en banc).

Because “the record is generally underdeveloped,” direct appeal is usually an inadequate

vehicle for claims of ineffective assistance of counsel. Menefield v. State, 363 S.W.3d

591, 593 (Tex. Crim. App. 2012). Additionally, courts are hesitant to declare a counsel’s

performance as deficient until counsel has been afforded an opportunity to explain her

reasoning behind her performance. See id. For that reason, “we commonly assume a



                                           6
strategic motive if any can be imagined and find counsel’s performance deficient only if

the conduct was so outrageous that no competent attorney would have engaged in it.”

Andrews v. State, 159 S.W.3d 98, 101 (Tex. Crim. App. 2005).

       Under the second prong, an appellant must show that counsel’s performance

prejudiced the defense such that there was a reasonable probability that, but for counsel’s

unprofessional errors, the outcome of the trial would have been different. See Strickland,

466 U.S. at 687.

B. Analysis

       In a single paragraph, Resendez argues that he was denied effective assistance

of counsel because his counsel’s failure to “let appellant know of denial [of motion for

DNA testing] almost prevented appellant from appealing his DNA denial.” (emphasis

added). However, Resendez acknowledges that this alleged failure did not affect his

ability to pursue an appeal or change the outcome of the proceedings below in anyway.

Thus, Resendez has failed on the second Strickland prong. See id. We overrule

Resendez’s third issue.

                                     V. CONCLUSION

       We affirm the trial court’s judgment.

                                                       NORA L. LONGORIA
                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
4th day of February, 2021.




                                               7